Exhibit 10.2

FIRST AMENDMENT TO EXCHANGE AGREEMENT

This FIRST AMENDMENT TO EXCHANGE AGREEMENT (this “Amendment”), is made and
entered into as of November 5, 2020, by and between Basic Energy Services, Inc.,
a Delaware corporation (the “Company”), and Ascribe III Investments LLC, a
Delaware limited liability company (the “Noteholder”). Each of the Company and
the Noteholder shall be referred to herein as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, the Parties are party to that certain Exchange Agreement dated as of
March 9, 2020 (the “Exchange Agreement”);

WHEREAS, pursuant to Section 7(a) of the Exchange Agreement, amendments or
modifications to the Exchange Agreement may be made upon the written consent of
each party thereto;

WHEREAS, on the date hereof, the Company commenced an exchange offer, rights
offering and consent solicitation pursuant to an Offering Memorandum and Consent
Solicitation Statement (the “Offering Memorandum”), offering to exchange (as the
same may be amended, extended, supplemented or modified from time to time, the
“Exchange Offer”) its existing 10.75% Senior Secured Notes due 2023 (the
“Existing Notes”) for 11% Senior Secured Notes due 2025 and rights to subscribe
for 9.75% Super Priority Lien Senior Secured Notes due 2025 (the “New Super
Priority Notes”), and soliciting consents to amend certain provisions of the
Indenture pursuant to which the Existing Notes were issued and to release the
guarantees thereof and collateral therefor; and

WHEREAS, the Parties desire to make certain amendments to the Exchange Agreement
as set forth herein.

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be derived by each Party hereunder, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

AGREEMENT

1.    Defined Terms. Except as otherwise defined in this Amendment, capitalized
terms used herein shall have the meanings given to them in the Exchange
Agreement.

2.    Amendments to the Exchange Agreement. The following shall become effective
and operative concurrently with the Proposed Amendments (as defined in the
Offering Memorandum) becoming effective and operative:

(a)    Section 5(c) of the Exchange Agreement is hereby amended and restated in
its entirety as follows:

Make-Whole Payment. If the Noteholder is required to pay NexTier the Make-Whole
Payment pursuant to Section 7.1 of the NexTier PSA, the Company shall promptly
pay to the Noteholder the amount of the Make-Whole Payment paid by Noteholder to
NexTier (the “Make-Whole Reimbursement Amount”). The Make-Whole Reimbursement
Amount shall be paid (i) in cash (x) to the extent the Company has available
cash as determined by an Independent Committee and (y) subject to satisfaction
of the “Payment Conditions” (as defined in the Credit Facility) or (ii) to the
extent the Company is unable to pay the full Make-Whole Reimbursement Amount in
cash pursuant to clause (i), in New Super Priority Notes with an aggregate
principal amount (rounded to the nearest $1,000) equal to the portion of the
Make-Whole Reimbursement Amount that is not paid in cash pursuant to clause (i).

(b)    Section 7(g)(ii) of the Exchange Agreement is hereby deleted in its
entirety and replaced with “Intentionally omitted.”



--------------------------------------------------------------------------------

3.    Standstill. Notwithstanding anything to the contrary in the NexTier PSA or
the Exchange Agreement, the Parties agree as follows:

(a)    the Noteholder shall not exercise its right and option pursuant to
Section 7.1(d)(ii) of the NexTier PSA to cause Seller (as defined in the NexTier
PSA) to sell the Senior Notes (as defined in the NexTier PSA) until the earliest
of (i) the consummation of the Exchange Offer or (ii) the expiration of the
Exchange Offer in accordance with its terms (the earlier of clauses (i) and
(ii), the “Standstill Date”); and

(b)    in no event shall the Company be obligated to pay to the Noteholder the
Make-Whole Reimbursement Amount at any time prior to the Standstill Date.

4.    Termination.    If the Exchange Offer expires in accordance with its terms
and no Settlement Date (as defined in the Offering Memorandum) occurs, this
Amendment shall be void ab initio.

5.    Ratification. Except as specifically provided for in this Amendment, no
changes, amendments, waivers or other modifications have been or are being made
to the terms of the Exchange Agreement, which such terms are hereby ratified and
confirmed and remain in full force and effect.

6.    Effect of Amendment. Whenever the Exchange Agreement is referred to in the
Exchange Agreement or in any other agreements, documents and instruments, such
reference shall be deemed to be to the Exchange Agreement as amended by this
Amendment.

7.    Miscellaneous. Sections 7(a) through 7(f) and 7(h) through 7(j) of the
Exchange Agreement are hereby incorporated (mutatis mutandis) by reference in
their entirety to this Amendment.

[Remainder of page intentionally left blank; Signature pages follow.]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written:

 

BASIC ENERGY SERVICES, INC. By:  

/s/ Keith L. Schilling

Name: Keith L. Schilling Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

NOTEHOLDER: ASCRIBE III INVESTMENTS LLC By:  

/s/ Lawrence First

Name: Lawrence First Title: Chief Investment Officer